Citation Nr: 1819825	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

2.  Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to June 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012 the RO issued a rating decision increasing the evaluation of the Veteran's PTSD from 30 percent disabling to 70 percent disabling, effective November 19, 2009, the effective date of the grant of service connection.  

The Veteran testified at a hearing before the undersigned in January 2016.  The transcript of this hearing is associated with the claims file.

The case was previously before the Board in March 2016.  At that time the issue of entitlement to TDIU was added to the issues on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) and the case was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that the Veteran has skin cancer causally related to, or aggravated by, active service, to include exposure to herbicides.

2.  During the period on appeal the Veteran's PTSD did not manifest symptoms more nearly approximating total social and occupational impairment.

3.  The Veteran's service-connected disability precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer, to include as due to exposure to herbicides, have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a disability rating in excess of 70 percent for PTSD, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an award of TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).  The list of diseases does not include skin cancer.

The Veteran seeks entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

In a statement dated in January 2010 the Veteran reported that he had skin cancer ongoing for 30 years.  A treatment note dated in June 2010 indicated skin cancer.

Private treatment records associated with the claims file reveal diagnoses of actinic keratosis, acneiform folliculitis, rosacea, folliculitis, lentigos, solar keratoses, basal cell carcinoma, and squamous cell carcinoma.

The Veteran was afforded a VA examination in July 2010 which diagnosed folliculitis, actinic cheilitis, status post basal cell cancer of the skin, and status post actinic keratosis.  The examiner rendered a negative nexus opinion because there was no clinical evidence of chloracne or of porphyria cutanea tarda and none of the conditions identified were related to Agent Orange exposure as per the written Agent Orange presumptive guideline list.

Pursuant to the Board remand, the Veteran was afforded a VA examination in October 2017, after which the examiner offered a negative nexus opinion.  The examiner identified the Veteran's period of service and provided a discussion of the use of and the nature and toxicity of herbicides.  The examiner identified that skin cancer was not recognized as a problem caused by Agent Orange exposure.  The examiner stated that although the Veteran has been afflicted by multiple different types of skin lesions, including two different types of skin cancers, he has not had any skin lesions diagnosed as Chloracne or Porphyria Cutanea Tarda (PCT).  The examiner commented upon an article provided by the Veteran.  The examiner stated that the term "acneiform" means that it resembles acne but is not acne (nor chloracne).  The distinction regarding acne-like eruptions was discussed.  Although the Veteran has suffered from folliculitis and rosacea, considered as acneiform entities, even with an acne-like skin macroscopic morphology, such lesions are not true acne.  Although chloracne is also considered to be an acneiform entity, with an acne-like eruption of blackheads, cysts, and pustules, such entity has been proven categorically associated with over-exposure to certain halogenated aromatic compounds, such as chlorinated dioxins and dibenzofurans, chemicals which were components of the Agent Orange.  Neither the folliculitis nor the rosacea, nor any type of skin cancer has been proven, thus far, to be caused by Agent Orange.  Porphyria Cutanea Tarda (PCT) is the additional dermatologic genetic inherited mutation entity that has been found as associated with Agent Orange exposure, among other non-genetic factors such as alcohol abuse, excess iron and others.  Therefore, in the absence thus far of Chloracne and PCT in this Veteran, it is less likely than not that any skin disability found on him to be present was not incurred in active service or as a result of Agent Orange exposure.  Additionally, because the Veteran did not have any skin lesions while in service and not until the mid 1980's no lesions existed that could be aggravated by the Veteran's exposure to herbicides in service.

Entitlement to service connection for skin cancer, to include as due to exposure to herbicides, is not warranted.  The Veteran contends that his skin cancer is related to his exposure to herbicides in service.  He served in the Republic of Vietnam from July 1969 to April 1970 and is presumed to have been exposed to herbicides.  Skin cancer is not a presumptive disease for exposure to herbicides.  In addition, the Veteran has not been diagnosed with any skin disorder for which service connection is awarded presumptively based upon exposure to herbicides.  After examination in October 2017 the examiner found that it was less likely than not that the Veteran's skin disability was related to his exposure to herbicides reporting that neither the folliculitis nor the rosacea, nor any type of skin cancer has been proven, thus far, to be caused by Agent Orange.  In addition, the examiner rendered the opinion that the Veteran's skin disability was not incurred in service stating that the Veteran did not have any lesions in service and not until the mid 1980's.  As the preponderance of the evidence is against a finding that the Veteran has skin cancer or any skin disability incurred in or due to active service, to include exposure to herbicides, service connection is denied.

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of diagnosis and etiology here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377. 

II.  Higher Evaluation

The Veteran seeks an initial evaluation in excess of 70 percent for PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Under the provisions of Diagnostic Code 9411 a rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that he had been married for 32 years and that the relationship was "stressful."  He had gone for marital counseling for 2 years.  He had one son who lived at home while attending college.  He had a good relationship with his son.  He did not see his siblings often.  He had one friend and saw him every two weeks to once a month.  He golfed every six months, usually by himself.  

In a treatment note dated in August 2011 the Veteran reported that he was getting along well with his wife.  His son recently moved out to his own place down the street and the Veteran helped him to fix the house.  He was considering starting to play golf with a friend.

In December 2011 the Veteran was noted to remain social with a certain group of people.  He was planning a party for Christmas and invited friends and family.  The Veteran had a good relationship with his wife.

In April 2012 the Veteran was noted to report that once a week he spent time in a casino with his wife.  He reported that he would be attending a wedding and will go on a cruise with his wife later on that year.  

In November 2012 the Veteran was noted to not have social isolation and to be working at a Toyota dealership.

The Veteran was afforded a VA examination in March 2016.  The Veteran was noted to have been married for 38 years and that the relationship was not good.  They argue all the time.  He stated that he has anger problems.  The Veteran had one son and the relationship with his sone was fair.  He saw his son every two weeks.  He went to his son's house to fix things.  The Veteran reported that he had no friends and that he did not like going out.  The Veteran spent much of the visit ventilating about his anger toward his brother for saying nasty things about him and his family in a letter, and threatening to harm him if he came to his niece's wedding.  The Veteran's favorite hobby was golf and he had played that, and had gotten together with friends.  The Veteran had been getting to the gym twice a week.  The Veteran reported that he would be taking a trip in April and June.

A Disability Benefits Questionnaire (DBQ) for PTSD, major depressive disorder, and obsessive compulsive personality disorder (OCPD) was completed by a private provider in April 2016.  The provider noted that PTSD has been constantly impairing the Veteran's capability to maintain any productive job.  The Veteran was married with a supportive, understanding, tolerant wife.  He was estranged from his brother and sister related to his temper.  

The Veteran was afforded a VA examination in October 2017.  The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran reported that he had been married for 40 years and described the relationship as "rocky."  He indicated that they had a lot of arguments.  The Veteran resided with his wife and a foreign exchange student.  He reported that he had one sone and described a "good relationship."  The Veteran reported that he had not communicated with his brother in several years and recently reconnected with his sister.  He reported that he has one friend, a retired police captain, and communicated via text messaging or telephone calls.  The Veteran's protective factors included his wife and son.

Entitlement to an initial evaluation in excess of 70 percent disabling for PTSD is not warranted.  Although at times during the period on appeal the Veteran reported to have a difficult or stressful marriage, during the entire period on appeal the Veteran was married.  The Veteran reported a relationship with his son.  He reported planning for a party as well as for trips.  Although the Veteran reported in March 2016 that he had no friends, other records indicate that the Veteran reported having friends and being social with a group with which he was comfortable.  As such, at no point during the period on appeal does the Veteran's PTSD manifest symptoms more nearly approximate to total occupational and social impairment.  Therefore, an initial evaluation in excess of 70 percent disabling for PTSD is denied.

III.  TDIU

The Veteran seeks entitlement to TDIU.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

During the entire period on appeal the Veteran has been in receipt of service-connected benefits for PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  As such, the Veteran meets the schedular criteria for award of a TDIU during the entire period on appeal.  38 C.F.R. § 4.146(a).

In June 2010 it was noted to be plumbing instructor.

In a VA Form 21-8940 received in September 2015, the Veteran reported that he worked from October 2010 to July 2011 and then from January 2012 to September 2015.  He reported that his PTSD prevented him from securing or following any substantially gainful occupation.  He reported being under a doctor's care that was ongoing.  The Veteran reported that his highest education was high school.

In a statement dated in September 2015 an ex-coworker of the Veteran reported that he worked with the Veteran a correctional institution and that the Veteran eventually had to resign due to the stress, anxiety, and depression.  He reported that the Veteran was a plumbing instructor and that the Veteran had become very irritated a few times and spoke of flashbacks.  The Veteran was sent home several times for not being able to cope with certain situations.  

On a VA Form 21-4192 dated in October 2015, the Veteran's prior employer noted that the Veteran worked from September 2011 to September 2015 and was not working for health reasons.  

The Veteran was afforded a VA examination in March 2016.  The Veteran was noted to be a high school graduate.  He worked a municipality for 24 years and the department was close and he lost his job.  The last time he worked was as a driver for a car dealer and stopped in August 2015.  The Veteran reported that he could not deal with his coworkers and customers.  The Veteran was noted to have difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.

In a statement by a private provider dated in April 2016 the Veteran was noted to have deterioration in the form of returning PTSD symptoms mainly flashbacks, nightmares, panic attacks, and increasing irritability in his past and recent work setting.  Poor anger control and low tolerance for stress have been observed and addressed by his employers.  It was the provider's opinion that the Veteran's mental health condition impaired his ability to get along with others, socialize appropriately, and maintain employment.  The Veteran's ongoing mental health symptoms related to his PTSD have been significantly impacting his ability to maintain any gainful employment.  

After VA examination in October 2017 the VA examiner noted that due to the Veteran's low frustration tolerance and difficulty getting along with others associated with his PTSD, the Veteran could not serve in any position requiring frequent or prolonged contact with the general public.  He would also have difficulty working in any environment that could become crowded.  Given the Veteran's difficulty managing stress and tendency to become easily overwhelmed associated with his service-connected condition of PTSD, he could not work a full-time position.  He would also need to work in a flexible environment where he could leave for short periods of time to calm his nerves as necessary.  Given the Veteran's insomnia, fatigue, and anhedonia associated with his service-connected condition of PTSD, the Veteran could not work in a position requiring early morning work hours (i.e. before 9:00am).  Due to Veteran's impaired attention span, poor concentration and declining memory associated with his service-connected condition of PTSD, the Veteran would likely have difficulty working in an environment where he is unsupervised for long periods of time.  Furthermore, the examiner reported that the Veteran may require additional time to complete tasks or learn new skills.

Entitlement to TDIU is warranted.  As noted above, during the entire period on appeal the Veteran has met the schedular criteria for award of TDIU.  The Veteran has reported that he has not worked since August 2015 and that he left that job due to his PTSD.  The Veteran has a high school education and has worked as a plumbing instructor, and most recently, as a driver for a car dealer.  After examination in October 2017 the VA examiner reported that the Veteran's disability prevented him from working in any position requiring frequent or prolonged contact with the general public.  The Veteran would have difficulty working in an environment that could become crowded.  The examiner noted that the Veteran could not work a full-time position, would need to work in a flexible environment where he could leave for short periods of time, could not work in a position that required early morning work hours, would have difficulty working in an environment where he was unsupervised for long periods of time, and the Veteran may require additional time to complete tasks or learn new skills.  Taking into consideration the Veteran's education limited to high school, his limited work experience, and the restrictions identified by the VA examiner in October 2017, the Board finds that the Veteran is unemployable.  Therefore, entitlement to TDIU is granted. 


ORDER

Entitlement to an initial evaluation in excess of 70 percent disabling for posttraumatic stress disorder (PTSD) is denied.

Service connection for skin cancer, to include as due to exposure to herbicides, is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


